Case 2:20-cv-01453-EEF-JVM Document 1-8 Filed 05/14/20 Page1of1

JS 44 (Rev. 09/19)

provided

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su

nited States in September 1974, is required for the use of the Clerk of Court for the

t ples the fling and service of pleadings or other papers as zeauired by law, except as
by local rules of court. This form, approved by the Judicial Conference of the ep
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

FFS
jonni Co. S.A. and Osaka Fleet Co., Ltd.

tedden Helnns

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)
Robert H. Murphy, Peter B. Tompkins, Timothy D. DePaula: Murphy,
Rogers, Sloss,Gambel & Tompkins, 701 Poydras St. Suite 400, New
Orleans, LA, 70139; Telephone: 504-523-0400; Fax: 504-523-5574

DEFENDANTS

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

Til.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plain
(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

O 1 U.S. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O 1 Incorporated or Principal Place o4 a4
of Business In This State
0 2 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place oO5 oO5
Defendant (Indicate Citizenship of Parties in Item Ii) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (iace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
6 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
0) 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 6 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (13951) (15 USC 1681 or 1692)
0 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O) 862 Black Lung (923) O 485 Telephone Consumer
O 190 Other Contract Product Liability DX 380 Other Personal 6 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI OF 490 Cable/Sat TV
© 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) 0 850 Securities/Commodities/
© 362 Personal Injury - Product Liability 6 751 Family and Medical Exchange
Medical Malpractice Leave Act © 890 Other Statutory Actions
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O $893 Environmental Matters
6 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 6 895 Freedom of Information
O 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate 0 871 IRS—Third Party Act
0) 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 0 896 Arbitration

0 245 Tort Product Liability Accommodations 0 530 General

© 899 Administrative Procedure

 

O 290 All Other Real Property O 445 Amer. w/Disabilities -] 1 535 Death Penalty

IMMIGRATION Act/Review or Appeal of

 

Other:
O 540 Mandamus & Other
0 550 Civil Rights
0 555 Prison Condition
O 560 Civil Detainee -
Conditions of

Employment

0 446 Amer. w/Disabilities -
Other

0 448 Education

 

 

 

O 462 Naturalization Application
O 465 Other Immigration
Actions

Agency Decision
0 950 Constitutionality of
State Statutes

 

 

 

Confinement
V. ORIGIN (Place an “x” in One Box Only)
4 1 Orginal O2 Removed from QO 3 Remanded from 1 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Rule 9(h) of the Federal Ru
VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes uniess diversity): 7 ve
les of Civil Procedure: Rules F of the Supplemental Rules Admiralty and Maritime

 

Brief description of cause:

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION

Exoneration from limitation of liability, civil and maritime.

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: 1 Yes 2fNo
VIII. RELATED CASE(S)
IF ANY (See instructions)’ Tyce Eldon Fallon DOCKET NUMBER 20-1411
DATE SIGNATURE OF ATTORNEY OF RECORD
05/14/2020 /s/ Robert H. Murphy
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
